Citation Nr: 0432277	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  01-03 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
lung disease with hypoxemia, including as due to nicotine 
dependence acquired in service or to tobacco use during 
service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from April 1958 to 
April 1962.

This claim comes before the Board of Veterans' Appeals 
(Board) from a May 1999 RO rating decision, and was 
previously denied by the Board in a July 2003 decision.  In 
June 2004, the United States Court of Appeals for Veterans 
Claims (CAVC) vacated the July 2003 decision and remanded the 
case to the Board for further adjudication.  

Since the issuance of the last supplemental statement of the 
case in March 2003, written statements from the veteran, a VA 
medical opinion, and a written statement from the veteran's 
sister have been associated with the claims file.  Although 
the veteran has not waived prior RO consideration of these 
documents, a remand is not necessary because the Board (as 
detailed below) is granting the claim for service connection.  


FINDINGS OF FACT

1.  The veteran filed his claim for service connection based 
on the effects of tobacco products prior to June 9, 1998.

2. The statements of the veteran and his sister regarding his 
smoking history are credible.

3.  Competent medical evidence establishes that the veteran 
currently has chronic obstructive lung disease with hypoxemia 
which is due to nicotine dependence acquired in service.  




CONCLUSION OF LAW

Service connection for chronic obstructive lung disease with 
hypoxemia is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004); VAOGCPREC 2-
93 (Jan. 13, 1993); VAOGCPREC 19-97 (May 13, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 2002).  "Service connection" basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  The veteran may also establish service connection 
if all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303(d). 
 
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Service 
connection may be granted for a disorder found proximately 
due to or the result of a service-connected disability, as 
well as when it is shown that the claimed disability has been 
aggravated by service-connected disability.  In such cases, 
service connection may be granted on a secondary basis.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Since the veteran's claim for benefits due to disability 
claimed as arising from tobacco use in service was filed 
before June 9, 1998 (it was actually filed on June 8, 1998), 
the Board must consider the law as it existed at that time.  

With regard to claims filed prior to June 9, 1998, the VA 
General Counsel (GC) has held that: (1) a determination about 
whether nicotine dependence can be considered a disease or 
injury for disability compensation purposes is an 
adjudicative matter to be made based on accepted medical 
principles; and (2) service connection can be established for 
a disability or death if the evidence established that the 
underlying disease or injury was caused by tobacco use during 
service.  VAOPGCPREC 2-93 (January 13, 1993).

The GC has also held that two medical questions arise in 
cases where secondary service connection for a tobacco-
related disability is sought:  (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) was 
the nicotine dependence which arose during service considered 
the proximate cause of disability occurring after service.  
With regard to the first question, the determination of 
whether the veteran is dependent upon nicotine is a medical 
issue.  If it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, it must then be 
determined whether the post-service usage of tobacco products 
was the proximate cause of the disability upon which occurred 
after service.  A supervening cause of the disability or 
death would sever the causal connection to the onset of 
nicotine dependence in service.  VAOPGCPREC 19-97 (May 13, 
1997).

The diagnosis of nicotine dependence must conform to the 
criteria contained in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition 243 (1994) (DSM-IV).  VAOGCPREC 19-97 (May 13, 1997).  
Under those criteria, nicotine dependence may be described as 
a maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress, as manifested by three or 
more of the following criteria occurring at any time in the 
same 12-month period:

(1)  tolerance, as manifested by the 
absence of nausea, dizziness, and other 
characteristic symptoms despite use of 
substantial amounts of nicotine or a 
diminished effect observed with continued 
use of the same amount of nicotine- 
containing products;

(2)  withdrawal, marked by appearance of 
four or more of the following signs 
within twenty-four hours of abrupt 
cessation of daily nicotine use or 
reduction in the amount of nicotine used: 
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or 
anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
(h) increased appetite or weight 
gain; or by use of nicotine or a 
closely related substance to relieve 
or avoid withdrawal symptoms;

(3)  use of tobacco in larger amounts or 
over a longer period than was intended;

(4)  persistent desire or unsuccessful 
efforts to cut down or control nicotine 
use;

(5)  devotion of a great deal of time in 
activities necessary to obtain nicotine 
(e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6)  relinquishment or reduction of 
important social, occupational, or 
recreational activities because of 
nicotine use (e.g., giving up an activity 
which occurs in smoking-restricted 
areas); and

(7)  continued use of nicotine despite 
knowledge of having a persistent or 
recurrent physical or psychological 
problem that is likely to have been 
caused or exacerbated by nicotine.

Id. at 181.

In this case, service medical records do not show, and the 
veteran has not argued, that his current obstructive lung 
disease with hypoxemia began in service.  Indeed, the record 
shows that this disability was first noted many years after 
service.  Consequently, service connection for the disability 
on a direct basis has not been established.  38 C.F.R. 
§ 3.303.  

In a February 1999 letter, Gerard J. Stanley, M.D., linked 
the veteran's current severe obstructive disease and 
hypoxemia to tobacco use.  Dr. Stanley further stated (in 
pertinent part) as follows:

I certainly think that if [the veteran] 
started smoking while he was in the 
service . . . this is quite significant.  
We know from research and recent findings 
that nicotine dependence cause[s] 
continued tobacco use. . . . I feel that 
[the veteran] . . . has chronic 
obstructive pulmonary disease caused from 
his tobacco use and that he has had 
recurrent upper respiratory symptoms from 
the continued tobacco use after the 
service.  

Following a February 2003 VA examination, the veteran was 
diagnosed as having chronic obstructive pulmonary disease.  
In the examination report, the VA examiner opined that this 
disease was likely due to cigarette smoking.  Yet as to 
whether nicotine dependence began during service or whether 
in-service tobacco use caused this illness, the examiner 
stated: 

It is not possible to state whether the 
portion of smoking which the veteran did 
during the service or that portion which 
he did after the service is the cause of 
his [respiratory disability] without the 
resort to speculation.  It is also 
impossible to determine if [the veteran] 
acquired nicotine dependence in the 
service without speculation.

In an August 2004 memorandum, a VA pulmonary specialist 
stated that she had treated the veteran since October 1999.  
At a recent examination, he reported that he had been an 
athlete in high school and did not smoke at that time.  He 
joined the Air Force at 19 and was detailed to Alaska for a 
year.  While there, he reportedly received a C ration every 
other day which included three packs of cigarettes.  The 
cigarette brands were Camels, Lucky Strikes, or Pall-mall, 
and he started smoking as much as three to four packs of 
cigarettes per day.  When he left the service, he continued 
to smoke, although he managed to decrease to one to two packs 
per day.  The veteran said he could not quit smoking even 
though his wife was a non-smoker and did not want him to 
smoke.  He was unable to quit even after being diagnosed with 
as having pulmonary condition.  Finally, he stopped as a 
requirement for participation in a pulmonary rehabilitation 
program, and he had since been able to successfully abstain.  
However, he still felt the urge to smoke from time to time.

In her report, the VA pulmonary specialist wrote:

It is my medical opinion that the most 
likely etiology of the [veteran's] 
chronic obstructive pulmonary disease is 
cigarette smoking. . . . It appears based 
on the [veteran's] statements that his 
addiction to nicotine started during the 
time he spent in Alaska.  The cigarette 
brands provided by the Military are among 
the most addictive of all brands.  
Nicotine addiction is well known to be a 
prevalent problem among veteran patients 
and the prevalence of smoking among 
veteran patients is also higher than the 
prevalence seen among the general 
population. 

In conclusion, [the veteran] presently 
suffers from chronic respiratory failure 
on the [basis] of chronic obstructive 
pulmonary disease.  The most likely 
etiology of his condition is cigarette 
smoking.  Based on [the veteran's] 
history and statements, he was a non-
smoker at the time of entry into the Air 
Force and became addicted to nicotine 
during the time he spent in Alaska.

In an August 2004 written statement, the veteran's sister 
wrote that the veteran did not smoke while in high school and 
only became a "smoker" after his return from Alaska.  

It is apparent the veteran first began using tobacco during 
service, as his statements (and those of his sister) are 
credible in that regard.  Medical evidence (in the form of 
Dr. Stanley's letter and the August 2004 VA examination 
report) has also established that (a) the veteran became 
nicotine dependent in service, (b) he smoked cigarettes for 
decades after separation from active duty, and (c) this post-
service cigarette smoking resulted in the development of a 
respiratory disability, namely chronic obstructive lung 
disease with hypoxemia.  Finally, Dr. Stanley stated that 
nicotine dependence causes continued tobacco use, a 
conclusion which is also well grounded in common sense.  
Moreover, there is no evidence of any supervening cause of 
the veteran's respiratory disability such that would sever 
the causal connection between this condition and the onset of 
his nicotine dependence in service.  Therefore, the 
preponderance of the evidence is that the veteran has chronic 
obstructive lung disease with hypoxemia which is due to 
nicotine dependence acquired in service.  38 U.S.C.A. § 5107.

In light of the result here (a full grant of the claim for 
service connection), the Board finds that a detailed 
discussion of VA's duties to notify and assist is unnecessary 
(because any potential failure in fulfilling these duties is 
essentially harmless error). 


ORDER

Subject to the laws and regulations applicable to the payment 
of monetary benefits, service connection for chronic 
obstructive lung disease with hypoxemia is granted.




	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



